Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,
Plaintiffs,
Vv. : Case No.

LAU YUNG, INC., d/b/a Lake Roy Beach Inn
Winter Haven,

Defendant.

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as ““Plaintiff”), hereby sues the Defendant, LAU
YUNG, INC., d/b/a Lake Roy Beach Inn Winter Haven , (sometimes referred to as “Defendant”),
for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).
1s Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Plaintiff is unable to engage in
the major life activity of walking more than a few steps without assistive devices.
Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support
and has limited use of her hands. She is unable to tightly grasp, pinch and twist her
wrist to operate machinery or equipment. When ambulating beyond the comfort of
her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires

accessible handicap parking spaces located closet to the entrances of a facility. The
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 10

handicap and access aisles must be of sufficient width so that she can embark and
disembark from a ramp into her vehicle. Routes connecting the handicap spaces and
all features, goods and services of a facility must be level, properly sloped,
sufficiently wide and without cracks, holes or other hazards that can pose a danger
of tipping, catching wheels or falling. These areas must be free of obstructions or
unsecured carpeting that make passage either more difficult or impossible. Amenities
must be sufficiently lowered so that Plaintiff can reach them. She has difficulty
operating door knobs, sink faucets, or other operating mechanisms that require tight
grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have
unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must
be at the proper height so that she can put her legs underneath to wash her hands. She
requires grab bars both behind and beside a commode so that she can safely transfer
and she has difficulty reaching the flush control if it is on the wrong side. She has
difficulty getting through doorways if they lack the proper clearance.

2. Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their web sites are in
compliance with the ADA.

3. According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the ADA,
28 CFR 36.201(a) and 36.104. The place of public accommodation that the

Defendant owns is a place of lodging known as Suburban Extended Stay, 1823
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 10

Cypress Gardens Blvd., Winter Haven, FL and is located in the County of POLK.
(hereinafter "Property").

4. Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA because the
injury occurred in this district.

3: Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title
III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28
U.S.C. § 2201 and § 2202.

6. As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals.

7. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement:

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to

reservations made by any means, including by telephone, in-person, or through a
third party -
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 4 of 10

(i) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need
accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.

8. These regulations became effective March 15, 2012.

9. Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains websites for the Property which contains an online
reservations system. These websites are located at https://lakeroybeachinn.com
and others. This term also includes all other websites owned and operated by
Defendant or by third parties to book or reserve guest accommodations at the
hotel. The purpose of these websites is so that members of the public may reserve

guest accommodations and review information pertaining to the goods, services,
features, facilities, benefits, advantages, and accommodations of the Property. As
such, these websites are subject to the requirements of 28 C.F.R. Section
36.302(e).
10. Prior to the commencement of this lawsuit, Plaintiff visited the websites on

August 18, 25, 27, 28, 30, September 1, 2, 5 and October 17, 2019 for the purpose of
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 5 of 10

reviewing and assessing the accessible features at the Property and ascertain whether they meet
the requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff
was unable to do so because Defendant failed to comply with the tequirements set forth in 28
C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods, services, features,
facilities, benefits, advantages, and accommodations of the Property available to the general
public. Specifically,

a. At the website https://lakeroybeachinn.com there was no reference to any
accessible rooms for booking. There was no option to book an accessible room. No details were
given as to whether, or where, the hotel offers compliance/accessible roll-in showers, tubs, built
in seating, commodes, grab bars, sinks, wrapped pipes, sink and door hardware, properly located
amenities, sufficient maneuvering spaces, compliant doors, furniture, controls and operating
mechanisms. The website does not contain any information as to whether all goods, facilities and
services at the property are connected by a compliant accessible route, nor does the website
contain any information as to the accessibility of routes connecting all the features of the hotel,
the transaction counter, parking and common area restrooms. The website does not give any
information as to whether accessible rooms are on the ground floor or if an elevator is provided
within an accessible route. Nor does the website give any information regarding the pool/pools
having an accessible lift. Although the hotel claims to have an outdoor swimming pool, copy
machine, fax machine, free parking, meeting rooms, there is no information as to whether any or
all of these hotel features are accessible.

b. At the website www.booking.com/hotel/us/lake-roy-beach-inn.html there
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 6 of 10

was no option to book an accessible room. Hotel amenities, room types and room amenities are
all listed in detail but no information was given about accessibility in the hotel.

c. At the website www.expedia.com/Lakeland-Winter-Haven-Hotels-Lake-Roy-
Beach-Inn.h18876.50.Hotel-Information there was no option to book an accessible room. Hotel
amenities, room types and room amenities are all listed in detail. No information was given about
accessibility in the hotel.

d. At the website www.hotels.com/ho266296/lake-roy-beach-inn-winter-haven-
united-states-of-america/ there was no option to book an accessible room. Hotel amenities, room
types and room amenities are all listed in detail. No information is given about accessibility in
the hotel.

e. At the website www.orbitz.com/Lakeland-Winter-Haven-Hotels-Lake-Roy-
Beach-Inn.h1887650.Hotel-Information there was no option to book an accessible room. Hotel
amenities, room types and amenities are all listed in detail. No information was given about
accessibility in the hotel.

f. At the website www.agoda.com/late-roy-beach-inn-winter-haven/hotel/winter-
haven-fl-us.html?cid=-218 there was no option to book an accessible room. Hotel amenities,
room types and amenities are all listed in detail. No information was given about accessibility in
the hotel other than the statements “accessible bathroom” and “in-room accessibility”.

11. In the near future, Plaintiff intends to revisit Defendant's websites and/or online
reservations system in order to test them for compliance with 28 C.F.R. Section

36.302(e) and/or to utilize the websites to reserve a guest room and otherwise
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 7 of 10

12.

13.

14.

avail herself of the goods, services, features, facilities, benefits, advantages, and
accommodations of the Property.

Plaintiff is continuously aware that the subject websites remain non-compliant and
that it would be a futile gesture to revisit the websites as long as those violations
exist unless she is willing to suffer additional discrimination.

The violations present at Defendant's websites infringe Plaintiff's right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,
frustration and humiliation as the result of the discriminatory conditions present at
Defendant's website. By continuing to operate the websites with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's website, and knowing
that it would be a futile gesture to return to the websitesunless she is willing to
endure additional discrimination, Plaintiff is deprived of the same advantages,
privileges, goods, services and benefits readily available to the general public. By
maintaining a websites with violations, Defendant deprives Plaintiff the equality
of opportunity offered to the general public.

Plaintiff has suffered and will continue to suffer direct and indirect injury as a

result of the Defendant’s discrimination until the Defendant is compelled to
Case 0:19-cv-63061-XXXX Document 1 f€ntered on FLSD Docket 12/11/2019 Page 8 of 10

15.

16.

17.

18.

modify its websites to comply with the requirements of the ADA and to
continually monitor and ensure that the subject websites remain in compliance.
Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these
websites. Plaintiff has reasonable grounds to believe that she will continue to be
subjected to discrimination in violation of the ADA by the Defendant.

The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or accommodations of the subject website.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et.seg. and 28 CFR 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that

no individual with a disability is excluded, denied services, segregated or
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 9 of 10

19,

20,

otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 CFR 36.505.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the
subject websites to make it readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA and 28 C.F.R. Section
36.302(e); or by closing the websites until such time as the Defendant cures its

violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

Injunctive relief against the Defendant including an order to revise its websitesto
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and
maintain the websites to ensure that it remains in compliance with said requirement.

Award of attorney’s fees, costs, litigation expenses pursuant to 42 U.S.C. § 12205.
Case 0:19-cv-63061-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 10 of 10

d. Such other relief as the Court deems just and proper, and/or is allowable under

Title HI of the Americans with Disabilities Act.

Respectfully Submitted,

Thomas B. Bacon, P.A.
644 North Mc Donald St.
Mt. Dora, FL 32757

ph. (954) 478-7811
tbb@thomasbaconlaw.com
Florida Bar. Id. No. 139262

Theresa B. Edwards

American Justice, P.A.

412 NE 4th Street

Fort Lauderdale, FL 33301

(954) 592-0546

Fla. Bar No. 252794

By:_/s/ Theresa B. Edwards
Theresa B. Edwards

 
